Citation Nr: 1229688	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  07-34 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 20 percent for chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from April 1982 to October 1989 and from February 1991 to May 1993.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that, in pertinent part, denied increased ratings for the Veteran's service-connected lumbosacral and cervical strain disabilities.  He perfected an appeal as to the RO's decision.  

In February 2009, the Veteran testified during a hearing at the RO and, in March 2011, he testified during a hearing at the RO before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.

In a May 2011 decision, the Board denied the Veteran's claim for an increased rating for cervical strain disability.  At that time, the Board remanded his claim for an increased rating for lumbar spine disability to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar spine disability is not manifested by evidence of favorable ankylosis of the entire thoracolumbar spine or forward flexion of 30 degrees or less or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

2.  Resolving all doubt in the Veteran's favor, he has right lower extremity radiculopathy manifested by paresthesias and mild numbness that involves the sciatic nerve, commensurate with mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 percent for the orthopedic manifestations of lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.102 (West 2002 & Supp. 2011); 38 C.F.R. §  3.159, 4.71a, Diagnostic Code (DC) 5237-5243 (2011). 

2.  Resolving all doubt in the Veteran's favor, a separate 10 percent rating, but no higher, is warranted for right lower extremity radiculopathy.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.102, 3.159, 4.124a, DC 8520 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In February 2007 and October 2009 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the October 2009 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show that service-connected disability had worsened in severity would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  A review of the Veteran's Virtual VA electronic file reveals VA treatment records dated to March 2012, also considered by the Board in his claim.

As noted above, in May 2011, the Board remanded the Veteran's case to the RO for further development, which included obtaining recent VA treatment records and scheduling him for a VA examination.  There has been substantial compliance with this remand, as the Veteran was scheduled for a VA examination of his lumbar spine in August 2011 and VA medical records, dated to July 2011, were obtained.  The Board finds that the August 2011 VA examination report is adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered an etiological opinion with rationale from which the Board can reach a fair determination.  The records satisfy 38 C.F.R. § 3.326 (2011). 

The Board finds that the duty to assist the Veteran has been satisfied in this case.

II. Factual Background and Legal Analysis

The Board has reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

The Veteran asserts that the current manifestations of his service-connected lumbar spine disability are more severe than is represented by the currently assigned 20 percent rating.  During his March 2011 Board hearing, the Veteran testified to having constant pain that affected his ability to work and exercise (see Board hearing transcript at pages 5-6).

The present appeal involves the Veteran's claim that the severity of his service-connected lumbar spine disability warrants a higher disability rating.  Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board observes that the words "slight", "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6 (2011).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (2011); 38 C.F.R. §§ 4.2, 4.6. 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Moreover, the Court has recently held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

By way of history, the record reflects that, in a July 1994 rating decision, the RO granted service connection and a 20 percent rating for lumbar strain.  In December 2006, the RO received the Veteran's current claim for an increased rating.

The Veteran contends that a rating in excess of 20 percent is warranted for his back disability.  Upon review of the evidence of record, the Board concludes that a rating in excess of the currently assigned 20 percent rating is not warranted for the orthopedic manifestations of his service-connected back disability.

Under the General Rating Formula for rating spinal disabilities, a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is warranted for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less and a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243 (2011). 

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  Id., Note (1).  Under 38 C.F.R. § 4.124a, that addresses diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2011).  When the involvement is wholly sensory, the rating should be for the mild, or at the most, the moderate degree.  Diagnostic Code 8520 states that an evaluation of 10 percent is assigned for mild incomplete paralysis.  Id. 

The combined range of motion of the thoracolumbar spine refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See General Rating Formula, Note (2).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243. 

Normal range of motion of the thoracolumbar spine includes flexion from 0 to 90 degrees; and extension, bilateral lateral flexion, and bilateral rotation, all from 0 to 30 degrees.  38 C.F.R. § 4.71a , Plate V (2011).  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

The formula for rating intervertebral disc syndrome (IVDS) based on incapacitating episodes allows for an evaluation of 10 percent for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  38 C.F.R. § 4.71a , Diagnostic Code 5243.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a , Note (1). 

The Veteran maintains that his back disability warrants a rating in excess of 20 percent.  However, here, there is no medical evidence of record to reflect that the Veteran had favorable ankylosis of the entire thoracolumbar spine or forward flexion of 30 degrees or less such as to warrant a rating in excess of 20 percent.  Ankylosis, whether favorable or unfavorable, involves fixation of the spine.  Ankylosis is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

VA medical records, dated from September 2006 to March 2012, reflect the Veteran's complaints of low back pain variously treated with spinal injections and, more recently, prescribed narcotic pain medication.

October 2006 VA outpatient records indicate that the Veteran was referred for evaluation of his right arm and underwent an electromyography/nerve conduction study (EMG/NCV).  The EMG was normal but there were complaints and sensory examination findings suggestive of mild ulnar neuropathy.  Findings were not referable to the Veteran's lumbar spine.

In June 2007, the Veteran underwent VA examination.  According to the examination report, the Veteran had pain across the entire lower lumbar region and when it worsened, particularly after he was "active" and on his feet, it radiated into the hip regions and into his buttocks.  The VA examiner said that there was probably some correlation with pain that he experienced in the right lateral thigh and leg as well.  The Veteran was not aware of any muscle weakness but believed he had some numbness in the right foot that was not present in the left foot.  The VA examiner parenthetically noted that peripheral neuropathy was noted in VA treatment records but did not see any indication of proof of it other than clinically a mild right ulnar neuropathy.  The pain bothered the Veteran nightly and affected his ability to sleep.  It markedly increased if he stood longer than 15 minutes or walked as much as a couple of hundred yards.  He also had to stand intermittently if he sat for too long.  Standing and walking were the most difficult for him.

Further, the Veteran had constant problems with all ranges of motion but especially flexion.  He was unable to bend over all the way and had to put one leg over the other to put on his socks and had to remove his pants while standing.  He denied bowel and bladder problems.  The Veteran's activities of daily life were affected in that he was unable to do household chores or yard work.  He had infrequent intercourse due in part to pain.  The Veteran gave up driving a motorcycle but was able to drive well.  He worked as a clerk at the Tucson VA hospital and his job was unaffected as he was sedentary and able to get up intermittently.  The Veteran had several flare-ups a month, and missed four or five days of work a month but he had not had any truly incapacitating episode within the last twelve months.  He took prescribed pain medication and requested that his doctors not prescribe narcotics.  There was no issue of weakness, fatigability, or lack of endurance except as related to the pain.  He did not use an assistive device and had no incapacitating episodes.

Objectively, the Veteran was a very large man, tall, with marked abdominal obesity.  His gait was abnormal, a sort of a waddling gait that he attributed to his back and leg pain, but it was not antalgic to one side or the other.  He had difficulty dressing and undressing but did not have difficulty getting on and off the exam table and appeared to be in pain and move stiffly.  Examination of the Veteran's lumbar spine revealed marked tenderness at L2-S1, centrally without paraspinal or gluteal tenderness.  

Range of motion of the Veteran's lumbar spine was flexion from 0 to 70 degrees, with baseline pain increasing at 45 degrees.  Extension was from 0 to 20 degrees with pain increasing at 20 degrees.  Right lateral bending was from 0 to 15 degrees with pain increasing at 10 degrees.  Left lateral bending was from 0 to 24 degrees with pain increasing at 16 degrees.  Rotation was from 0 to 30 degrees on the right side and from 0 to 35 degrees on the left side due to increased pain.  After repetitive motion, flexion was reduced to 56 degrees, extension increased to 25 degrees, right lateral bending was unchanged, and left lateral bending increased to 30 degrees.  At that point, the Veteran developed enough pain that he had to sit down and it was decided not to ask for repetitive rotation.

The Veteran's deep tendon reflexes were intact and symmetrical, with exception of only indefinite triceps reflexes, bilaterally, and a normal 2+ left knee reflex contrasted to only a trace right knee reflex, ankle reflexes being 2+ symmetrically.  Motor strength was normal.  There was diminished sensation over the right lateral foot.  The clinical impression was chronic lumbar back pain, with radicular features, a markedly reduced right knee reflex, and questionable sensory abnormalities as well, all suggesting lumbar radiculopathy.  It was noted that results of x-rays of the lumbar spine performed in October 2006 showed narrowing of the L5-S1 disk space and the adjacent neural foramina.  There was mild degenerative spondylitis at L5-S1.  The VA examiner concluded that the Veteran had lumbar disk disease at L5-S1 with radicular features.

When evaluated in the VA pain clinic in March 2008, the Veteran said he was a workaholic who worked in fiscal services for VA.  He complained of low back pain with radicular pain, right more than left that was posterior and stopped at his knees.  He had a TENS unit for it.  

Results of a magnetic resonance image (MRI) of the Veteran's lumbar spine, performed by VA in March 2008, included an impression of degenerative changes most significant at the L3-L4 level with severe right neural foraminal stenosis.

Results of a July 2009 MRI of the Veteran's spine were considered unchanged from the March 2008 study.

A July 2009 VA outpatient record includes a diagnosis of degenerative joint disease of the lumbar spine with right nerve root impingement at L3-L4 with worsening pain.  The Veteran was referred to a neurosurgeon.

When evaluated by a VA neurosurgeon in the outpatient clinic in November 2009, the Veteran was noted to have degenerative disc disease at L5-S1.  The physician said that the Veteran had hypertrophic facet joint changes at several areas.  The Veteran had pain in the back that went down into his legs, right worse than left and the right was unreliable.  He also had diabetes mellitus.  It was noted that results of an EMG/NCV several years earlier were normal (it is unclear if this was a reference to the 2006 study of the Veteran's upper extremities, discussed supra).  The Veteran was able to stand, walk, and balance with a cane and was morbidly obese.  The VA physician said that the Veteran's x-rays from three years ago looked pretty good and his MRI showed a degenerative disc at L5-S1 with facet joint changes throughout the lumbar spine that looked very good for his age and condition.  The impression was low back pain that did not require neurosurgical attention.

In September 2010, the Veteran underwent another VA examination and reported undergoing lumbar spine injections to treat his pain that were not entirely effective.  He had severe flare-ups of back pain every two to three weeks that lasted one to two days and were of random onset.  The Veteran denied having urinary or fecal incontinence but had urinary urgency, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, and unsteadiness.  It was noted that the Veteran was diabetic and on blood pressure and cardiac medications that may partially account for his erectile dysfunction, pain, and numbness.  The Veteran reported having fatigue, decreased motion, stiffness, weakness, spasm, and spine pain to the lower right buttock.  He denied incapacitating episodes of spine pain and used a cane and walker.  The Veteran said he did not have a permanent doctor in the past year and one half and, about eighteen months ago, was put on partial bed rest, told to take it easy, and given a doctor's note excusing him from work for two weeks.  He was unable able to stand for about five minutes before he had unbearable low back pain.

Objectively, the Veteran's posture and head position were normal and his spine appeared symmetrical.  His gait was antalgic, awkward, and he had poor propulsion.  The Veteran walked with a limp on the left with and a large body habitus.  He had difficulty arising in and out of a chair and onto the examination table.  There was no abnormal spinal curvature noted and no left atrophy, muscle spasm, localized tenderness or guarding of the lumbar spine.  Lasegue's sign was negative.  Thoaracolumbar range of motion testing was not performed because the examiner considered the Veteran a fall risk.  Results of x-rays of the Veteran's spine performed in September 2010 revealed vertebral bodies to be intact and in good alignment, with minimal anterior spur formation of L4-5 and intervertebral disc spaces were preserved.  It was noted that the Veteran worked full time as a budget analyst at the Tucson VA and time lost was "50-60" (hours or days unspecified) due to neck and back pain.  It was added that when he was at work, he worked up to 14 hours a day, but was not as productive as before.  

November 2010 VA outpatient records indicate that a podiatrist evaluated the Veteran and said his nerve pain was most likely due to stenosis in the lumbar spine (noting results of the March 2008 MRI).

May 2011 VA medical records include the Veteran's history of having diabetes mellitus, hypertension, and back pain and his complaint of having worsening tingling and numbness in his feet.  Neuropathic foot pain was noted and the Veteran was referred to a podiatrist.  

In August 2011, the Veteran underwent VA examination.  According to the Disability Benefits Questionnaire (DBQ), the Veteran reported having flare-ups of back pain that impaired his spine function.  If he stood, walked or, sat for too long, he had shooting pain to his right buttock, and had difficulty concentrating.  Range of motion of the Veteran's lumbar spine was forward flexion to 45 degrees and to 35 degrees with pain.  Extension was to 10 degrees and to 5 degrees with pain.  Right lateral flexion was to 15 degrees, and to 5 degrees with pain, left lateral flexion was to 20 degrees and to 10 degrees with pain.  Right and left lateral rotation was to 15 degrees and to 5 degrees with pain.  The Veteran was unable to perform repetitive use testing because it was too painful for him.  The VA examining physician reported that the Veteran did not have additional limitation in range of motion of the lumbar spine after repetitive use testing.

Further, it was noted that the Veteran had functional impairment/loss that included less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  The Veteran had tenderness in the right and left paralumbar muscles.  He had guarding or muscle spasm of the lumbar spine severe enough to cause abnormal gait.  Muscle strength was essentially normal (5/5) in the lower extremities and there was no muscle atrophy.  Deep tendon reflexes were 1+ in the knees and ankles, bilaterally.  Sensory examination was normal in the lower extremities, bilaterally.  Straight leg raise was positive on the right and negative on the left.

As to radiculopathy, the Veteran had mild intermittent radicular pain and numbness with moderate paresthesias and/or dysesthesias in the right lower extremity, but no pain and numbness and mild paresthesias in the left lower extremity.  The VA examiner reported involvement of the L4/l5/S1/S2/S3 nerve roots (sciatic nerve) in the right lower extremity that caused moderate right lower extremity radiculopathy.  The left lower extremity was not affected by radiculopathy.  The Veteran did not have IVDS.  He regularly used a cane and, occasionally a walker, to ambulate.  The VA examiner reported that the Veteran's lumbar spine condition impacted his ability to work in that he was unable to sit longer than ten to fifteen minutes at a time, and lost focus at the computer due to prescribed medication that slowed productivity and caused general tiredness.   The VA examiner said that the Veteran's ability to obtain and retain employment was affected by the back disability in that he was limited in lifting, carrying, sitting or standing in one position for any length of time.

VA medical records, dated from August 2011 to March 2012, indicate that the Veteran continued to be prescribed narcotic pain medications but are not reflective of treatment for his lumbar spine disability.

Upon review of the probative evidence of record, the Board finds that the orthopedic manifestations of the Veteran's low back disorder do not warrant a rating in excess of 20 percent.  There is no showing of ankylosis of the thoracolumbar spine or forward flexion limited to 30 degrees or less, or incapacitating episodes totaling at least 2 weeks but less than 4 weeks during the past 12 months such as to warrant a rating in excess of 20 percent.

In reaching its conclusion herein, the Board has considered all the manifestations of the Veteran's lumbar spine disability. See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (to the effect that when it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability); see also 38 C.F.R. § 3.102.

With regard to establishing loss of function due to pain, the provisions of the general rating schedule for spinal disorders are controlling whether or not there are symptoms of pain, and irrespective whether the pain radiates.  While the June 2007 VA examiner reported pain on flexion at 45 degrees, and the August 2011 VA examiner noted pain on motion, there is no indication that pain, due to disability of the lumbar spine, caused functional loss greater than that contemplated by currently assigned 20 percent rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  A higher evaluation for pain is not for assignment.  Spurgeon. 

The Veteran has reported radiating pain down both legs with occasional numbness to the toes, the right more than the left.  Clinicians have offered conflicting reports of the neurological manifestations.  The June 2007 VA examination report diagnosed chronic lumbar back pain with radicular features, a markedly reduced right knee reflex and questionable sensory abnormalities as well, all suggesting lumbar radiculopathy.  Although, in November 2009, a VA neurosurgeon reported no radiculopathy.

But, in August 2011, the VA examiner reported a positive straight leg raising test on the right and negative on the left.  This VA physician said that the Veteran had radiculopathy with intermittent pain, numbness, and paresthesias and/or dysesthesias, in the right lower extremity that involved the sciatic nerve.  There was no intermittent pain and numbness, and only mild paresthesias, in the Veteran's left lower extremity.  The Veteran had essentially normal strength with no atrophy and knee and ankle reflexes were 1+, bilaterally, with normal sensory examination.  

Considering this evidence in the light most favorable to the Veteran, the Board finds that a separate 10 percent rating, but no higher, for radiculopathy of the right lower extremity under 38 C.F.R. § 4.124a, DC 8520 is warranted.  However, moderate incomplete paralysis is not shown.  Notably, the August 2011 VA examiner reported normal sensation in both extremities and only mild intermittent right lower extremity pain and numbness.  The VA examiner also said that the Veteran's left lower extremity was not affected by radiculopathy.  

Given the facts above, the orthopedic manifestations of the Veteran's service-connected back disability do not warrant a rating in excess of 20 percent under any of the pertinent spine rating criteria.  Moreover, as the preponderance of the evidence is against the claim for an increased rating for lumbar spine disability for the periods in question, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b)

However, a separate 10 percent rating is warranted for right lower extremity radiculopathy.  

The Board has also considered whether the Veteran's lumbar spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Although the September 2010 VA examiner reported that the Veteran lost "50-60" (hours or days) due to his back disorder and, in April 2012, the Veteran said his sick leave use increased three fold since joining VA, he has provided no records support his assertion, e.g., sick leave records, wage statements, employers' statements.  When the Veteran does work, he is able to work long hours in a day and retains a full time job.  Frequent hospitalization is not needed.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Further, in view of the holding in Hart, the Board has considered whether the Veteran is entitled to a "staged" rating for his service-connected lumbar spine disability, as the Court indicated can be done in this type of case.  Based upon the record, the Board finds that at no time since the Veteran filed his increased rating claim has the disability on appeal been more disabling than as currently rated under the present decision of the Board.

Finally, a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) is an element of all appeals of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

While in oral testimony and written statements, most recently in April 2012, the Veteran reported that his service-connected lumbar spine disability affected his ability to work, in this case, the record shows that the appellant is currently employed as the Senior Budget Analyst at the Tucson VA.  For this reason, the Board concludes that the Veteran in this case has not raised a claim of entitlement to a TDIU rating and that referral for a TDIU rating is therefore not warranted.


ORDER

A rating in excess of 20 percent for the orthopedic manifestations of chronic lumbosacral strain is denied.

A separate 10 percent rating, but no higher, for radiculopathy of the right lower extremity is allowed, subject to the laws and regulations governing the award of monetary benefits.




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


